 1
                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11   EARL CHILDS,                        ) No. CV 19-02512-MWF (JDE)
                                         )
12                    Petitioner,        )
                                         ) JUDGMENT
13               v.                      )
                                         )
     C. PFEIFFER,                        )
14                                       )
                                         )
15                    Respondent.        )
                                         )
16                                       )
17
18        Pursuant to the Order Summarily Dismissing Petition for Writ of
19   Habeas Corpus,
20        IT IS ADJUDGED that that the petition is dismissed with prejudice.
21
22   Dated: May 30, 2019
23                                           ______________________________
24                                           MICHAEL W. FITZGERALD
                                             United States District Judge
25
26
27
28
